Citation Nr: 1007711	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
achilles tendonitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for bilateral plantar 
fasciitis.  

5.  Entitlement to service connection for bilateral calcaneal 
spurs.  

6.  Entitlement to service connection for sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and August 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco Texas.  In the January 2007 decision the RO 
determined that a claim for service connection of a left knee 
disability could not be reopened.  The August 2007 decision 
gave rise to all other issues on appeal.  

The issue regarding a left knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right achilles 
tendonitis in an unappealed August 1996 rating decision.  

2. Evidence received since the August 1996 RO decision, that 
is not cumulative or redundant of other evidence of record, 
does not raise a reasonable possibility of substantiating a 
claim for service connection for right achilles tendonitis.  

3.  The Veteran does not have bilateral plantar fasciitis or 
calcaneal spurs.  

4.  Any current headaches and sciatica did not have onset 
during the Veteran's active service, did not manifest within 
one year of the Veteran's active service, and are not related 
to the Veteran's active service.  
CONCLUSIONS OF LAW

1.  The August 1996 rating decision in which the RO denied a 
claim for service connection for achilles tendonitis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has not been received since the 
August 1996 rating decision that denied service connection 
for achilles tendonitis and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for bilateral plantar 
fasciitis, bilateral calcaneal spurs, headaches, and sciatica 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Achilles tendonitis

In February 1996 VA first received a claim from the Veteran 
for service connection for "both leg from ankle to knee 
area" and "constant . . . pain right knee to the foot."  
In August 1996, the RO denied service connection for right 
ankle and right foot conditions.  The RO referred to 
inservice complaints of and treatment for ankle pain, but 
explained that (after March 1987) there was no report of 
symptoms involving the Veteran's right ankle and that an 
April 1996 VA medical examination found no dysfunction 
associated with the achilles tendonitis treated in service 
and no evidence of chronic right ankle pathology.  

Ultimately the RO denied service connection for right 
achilles tendonitis and informed the Veteran of that decision 
and of her appellate rights in August 1996.  She did not 
appeal that decision and the decision therefore became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

In the August 2007, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for right achilles tendonitis.  In the 
November 2007 Statement of the Case, the RO appears to have 
reopened the claim and denied the claim on the merits.  
Notwithstanding the RO's action, the Board has jurisdictional 
responsibility to determine whether it is proper to reopen 
the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen this claim.  Only if 
the Board determines that new and material evidence 
sufficient to reopen the claims has been received, will the 
Board proceed to address the merits.  Otherwise, the analysis 
ends with a decision to not reopen the claim.

Of record at the time of the 1996 RO decision were service 
treatment records, an April 1996 VA examination report, and 
VA outpatient treatment records.  Added to the record since 
the 1996 RO decision are treatment records from military 
medical facilities where the Veteran received care as the 
family member of a military service member, records from 
Metroplex Hospital, and records from "R.A.", M.D.  

These records do not show that the Veteran has chronic 
achilles tendonitis.  The only mention of tendonitis is found 
in treatment notes which appear to be from July 1997.  These 
notes list achilles tendonitis but give no indication that 
such was chronic or had been present since service.  Notes 
from Dr. R.A. consistently document that the Veteran had no 
symptoms of her musculoskeletal system other than knee pain 
for the period from December 2005 to September 2006.  Other 
than the Veteran's claim received in February 2007 and her 
disagreement with the RO's denial of that claim, she does not 
mention achilles tendonitis.  Hence, the evidence added to 
the record since the last final denial does not raise a 
reasonable possibility of substantiating service connection 
for achilles tendonitis.  As no new and material evidence has 
been submitted with regard to this issue, the claim is not 
reopened.  
Headaches, plantar fasciitis, calcaneal spurs, sciatica  

Service treatment records document that in February 1987 the 
Veteran reported pain in the heels and arches of both feet of 
two weeks duration.  The assessment was to rule out plantar 
fasciitis and she was provided with arch supports and heel 
pads.  Two weeks later she reported that she had right heel 
pain.  Physical examination revealed that she was positive 
for pain of the plantar compartment of the heel and x-rays 
showed that she was negative for heel spur.  The impression 
was to rule out heel stress, treatment was gel case on the 
right and heel pads, and she was told to return to clinic as 
needed.  

A November 1987 treatment note indicates possible right foot 
tendonitis.  She was found to have swelling of the right 
tibia after a long run during physical training and was 
assessed as having a "tibia splint".  Medical personnel 
prescribed no running for one week and to run at her own pace 
only after two weeks.  A March 1987 radiology consult note 
requested to rule out heel spur and the note indicates that 
the radiology results were within normal limits.  

A November 1987 report of emergency care and treatment 
documents the Veteran's report of dizziness, light 
headedness, and a headache after performing physical 
training.  She was assessed with a headache and prescribed 
medication which provided mild relieve within the hour.  

Notes from emergency care in May 1988 document the Veteran's 
report of leg pain for one week.  She reported vague and non-
specific symptoms of her right foot but had no effusion and a 
full range of motion.  There was tenderness to pressure over 
the plantar aspect of the right foot and an abnormal limping 
gait.  The assessment was "Sciatica vs calcaneal spur."  
She was prescribed motrin and parafon forte and told to 
follow upon in 24 hours for reevaluation.  

In March 1989 the Veteran reported pain on the side of her 
head which began the night before and was still present when 
she awoke in the morning but the pain had subsided while she 
was in the emergency room, where she arrived at seven in the 
morning.  She reported a history of a headache one year 
earlier.  She was prescribed Midrin and told to return for 
reevaluation if the headaches resumed.  There is no evidence 
that she sought further treatment for headaches during 
service.  

A September 1990 report of medical examination for separation 
from service includes normal clinical evaluations of the 
Veteran's feet, lower extremities, head, spine, and 
neurological system.  In an associated September 1990 report 
of medical history, the Veteran indicated that she either 
then had or had previously had frequent or severe headaches.  
She indicated that she did not then have nor had ever had 
foot trouble, neuritis, or paralysis.

These notes show that the Veteran had short term symptoms 
involving her feet in 1987, which, given her report at 
separation from service, had resolved long before her 
separation from service.  Given this report and the short 
time frame of her reports of foot problems, the service 
treatment records provide evidence against a finding that she 
had any chronic problems with her feet during service.  

Furthermore, she was never actually found to have plantar 
fasciitis or calcaneal spurs during service.  Rather these 
were merely considered as possible explanations for her 
reported pain, but never found to be the cause of her 
reported pain.  These reports along with the reports at the 
time of her separation from service provide evidence that she 
had no plantar fasciitis or calcaneal spurs during service.  

As to the Veteran's headaches, her check mark in the box for 
"frequent or severe headache" on the separation report of 
medical history is consistent with her two visits for 
emergency care for headaches in November 1987 and March 1989.  
Those reports do not show chronic headaches.  Rather the 
reports show that the Veteran had two headaches in a 16 month 
period, neither of which persisted for more than a day.  
Moreover, she reported no further headaches through the 
remaining 18 months of service and the report of medical 
examination was normal at separation from service.  These 
records thus provide evidence against the Veteran's claim for 
service connection for a headache disability because the 
records document that she had two quickly resolving headaches 
during service; not a chronic headache disability.  

Similarly there were no findings of sciatic during service, 
only a notation indicating that medical personnel were 
considering sciatica as an explanation for her reported foot 
pain.  The lack of any other report of sciatica taken 
together with the normal separation report of medical 
evaluation and the report of medical history tend to show 
that the Veteran did not have sciatica during service and 
therefore provide evidence against granting service 
connection for sciatica.  

Post-service treatment notes show that the Veteran had back 
pain with sciatica in July 1996, more than five years after 
separation from service.  She reported back pain of four 
weeks duration at that time.  There are no other reports of 
back pain and no reports of sciatica until September 2004 
when she reported back pain of two days duration.  That she 
reported this pain as of two days duration is evidence 
against a finding that the sciatica reported in July 1996 had 
been chronic and therefore evidence against a finding of 
sciatica related to service.  She again began reporting back 
pain following a 2006 motor vehicle accident, which tends to 
show that any current sciatica is the result of an event that 
occurred long after her separation from service and evidence 
against her claim for service connection for sciatica.  

Also providing evidence against her claims for headaches, 
sciatica, calcaneal spurs, and plantar fasciitis are the 
consistent reports documented by Dr. R.A. in 2005 and 2006 of 
no symptoms other than of her knees.  

Nor has the Veteran provided any evidence favorable to her 
claim.  Rather she merely filed a claim in February 2007 for 
service connection for headaches, plantar fasciitis, 
calcaneal spurs, and sciatica, disagreed with the RO's denial 
in September 2007, arguing that her dependent treatment 
records had not been reviewed, and stated in her December 
2007 substantive appeal that her service records showed she 
was treated for these conditions during service and that the 
conditions were present today.  

As explained above, the Veteran's service treatment records 
show short term treatment for acute conditions which included 
ruling out calcaneal spurs and plantar fasciitis, and tend to 
show that she did not have any of the claimed conditions at 
separation from service.  There is no evidence that any of 
the claimed conditions manifested within one year of 
separation from service so the presumptive provisions for 
service connection for chronic diseases are not for 
application.  

As between her assertion that all of the conditions are 
present today, the Board finds that the otherwise detailed 
post service treatment records (which the Board has reviewed 
in detail) tend to show that she does not have calcaneal 
spurs or plantar fasciitis.  The Board makes this factual 
determination because the Veteran has demonstrated diligence 
in reporting symptoms to her physicians' yet has not made any 
mention of these conditions.  Moreover, the Veteran has not 
demonstrated that she has the expertise necessary to diagnose 
these conditions.  This is not to say that a non-expert may 
never provide a current diagnosis.  Conditions that are not 
complex or are readily observable may be competently 
diagnosed by laypersons.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (providing that 
varicose veins were subject to non-expert diagnosis due to 
their readily observable defining characteristics).  
Calcaneal spurs and plantar fasciitis are not simple readily 
observable conditions.  

In any event, whether she currently has sciatica and 
headaches does not matter because she did not have sciatica 
during service and there is no evidence that her two 
headaches, the last of which resolved in a day and more than 
a year prior to separation from service, are in any way 
connected to current sciatica or headaches.  

The preponderance of evidence is against the Veteran's claims 
for service connection for sciatica, calcaneal spurs, plantar 
fasciitis, and headaches.  Hence her appeal as to these 
issues must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans 
Court clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims for 
service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.  This letter informed the 
Veteran that a claim for service connection for right 
achilles tendonitis had previously been denied and new and 
material evidence was required to reopen the claim.  She was 
provided with the definition of new and material evidence and 
told the reason that the claim had previously been denied; 
i.e. that the inservice achilles tendonitis was acute and 
resolved after treatment during service with no permanent 
residual or chronic disability as shown by service treatment 
records or demonstrated by evidence following service.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has submitted treatment 
records from a military hospital where she receives treatment 
as the military family member.  Also are record treatment 
records from a VA facility, as well as from Metroplex 
Hospital and "R.A.", M.D. as well as service treatment 
records.  

VA has not afforded the Veteran an examination with regard to 
the claims decided in the instant decision.  The evidence 
does not establish that she has plantar fasciitis or 
calcaneal spurs or had sciatica during service or within any 
presumptive period.  There is no indication of an association 
between any current headaches and her two headaches during 
service.  For these reasons VA has no duty to provide an 
examination with regard to her claim for service connection 
for plantar fasciitis, calcaneal spurs, sciatica or 
headaches.  As new and material evidence has not been 
submitted to reopen a claim for service connection for right 
achilles tendonitis VA has no duty to provide an examination 
with regard to that claim.  38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for right achilles 
tendonitis is not reopened.  

The appeal is denied as to service connection for headaches, 
calcaneal spurs, plantar fasciitis, and sciatica.  


REMAND

In February 2009, the Board received a request from the 
Veteran for VA assistance in obtaining records of October - 
November 2008 treatment of her knee by Dr. R.A.  

As VA's duty to assist the Veteran includes assisting her in 
obtaining relevant treatment records, a remand is necessary 
for VA to meet its duty.  

On remand, the RO/AMC should assist the Veteran in obtaining 
treatment records which she identifies as relevant to a left 
knee disability.  Additionally, the RO/AMC should provide any 
other assistance and conduct any other development that is 
indicated, comply with the provisions of 38 C.F.R. § 3.159(e) 
if the records for which VA provides assistance are not 
obtained, and readjudicate the matter.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking her 
to identify any treatment records relevant 
to her claimed left knee disability and to 
provide the necessary release of 
information documents so that VA may 
assist her in obtaining the records.  


2.  After allowing an adequate time for 
response, assist the Veteran in obtaining 
treatment records relevant to her claimed 
left knee disability, in particular, 
records from October to November 2008 from 
Dr. "R.A." / Metroplex Hospital.  
Associate all obtained records with the 
claims file.  

If attempts to obtain records are not 
successful, obtain a negative reply and 
associate that reply with the claims file, 
and inform the Veteran and her 
representative of what identified records 
were not obtained, an explanation of the 
efforts VA made to obtain the records, a 
description of any further actions VA will 
take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records VA 
was unable to obtain; and a notice that 
the claimant is ultimately responsible for 
providing the evidence.  

3.  After completing the above and 
conducting any indicated additional 
development, determine whether the 
Veteran's claim for service connection may 
be reopened, and, if so, whether service 
connection is warranted.  If the benefit 
sought is not granted, provide the Veteran 
and her representative with a Supplemental 
Statement of the Case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


